Name: Council Decision 2009/906/CFSP of 8Ã December 2009 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  cooperation policy;  Europe;  politics and public safety;  European construction
 Date Published: 2009-12-09

 9.12.2009 EN Official Journal of the European Union L 322/22 COUNCIL DECISION 2009/906/CFSP of 8 December 2009 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Article 28 and Article 43(2) thereof, Whereas: (1) On 19 November 2007 the Council adopted Joint Action 2007/749/CFSP on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (1). That Joint Action expires on 31 December 2009. (2) The command and control structure of EUPM should be without prejudice to the contractual responsibilities of the Head of Mission towards the Commission for implementing the budget of EUPM. (3) The watch-keeping capability should be activated for EUPM. (4) EUPM will be conducted in the context of a situation which may deteriorate and could harm the objectives of the common foreign and security policy as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Mission 1. The European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH), established by Joint Action 2002/210/CFSP (2), shall be continued from 1 January 2010. 2. EUPM shall operate in accordance with the mission statement as set out in Article 2 and shall carry out the key tasks as set out in Article 3. Article 2 Mission statement As part of the broader rule of law approach in BiH and in the region, EUPM, while retaining residual capacities in the fields of police reform and accountability, shall primarily support BiH relevant Law Enforcement Agencies in the fight against organised crime and corruption, notably focusing on State level Law Enforcement Agencies, on enhancement of the interaction between police and prosecutor and on regional and international cooperation. EUPM shall provide operational advice to the European Union Special Representative (EUSR) to support him in his role. Through its work and its network within the country, EUPM shall contribute to overall efforts to ensure that the EU is fully informed of developments in BiH. EUPM shall operate in line with the general objectives of Annex 11 of the General Framework Agreement for Peace in Bosnia and Herzegovina and its objective shall be supported by the European Community instruments. Article 3 Mission key tasks In order to achieve the Mission, the key tasks of EUPM shall be to: 1. strengthen the operational capacity and joint capability of Law Enforcement Agencies engaged in the fight against organised crime and corruption; 2. assist and support in the planning and conduct of investigations in the fight against organised crime and corruption in a systematic approach; 3. assist and promote development of criminal investigative capacities of BiH; 4. enhance police-prosecution cooperation; 5. strengthen police-penitentiary system cooperation; 6. contribute to ensure a suitable level of accountability. Article 4 Structure of the Mission 1. EUPM shall be structured as follows: (a) main headquarters in Sarajevo, composed of the Head of the Mission and staff as defined in the Operation Plan (OPLAN); (b) four Regional Offices in Sarajevo, Banja Luka, Mostar and Tuzla; (c) co-locations within the relevant Law Enforcement Agencies engaged in the fight against organised crime and corruption at senior management level and on other key level as deemed required (State Investigation and Protection Agency, Border Police, Indirect Taxation Authority, Directorate for Police Coordination, State Prosecutors Office etc.). 2. These elements shall be subject to further detailed arrangements in the OPLAN. The Council shall approve the Concept of Operations (CONOPS) and the OPLAN. Article 5 Civilian Operation Commander 1. The Civilian Planning and Conduct Capability (CPCC) Director shall be the Civilian Operation Commander for EUPM. 2. The Civilian Operation Commander, under the political control and strategic direction of the Political and Security Committee (PSC) and the overall authority of the High Representative of the Union for Foreign Affairs and Security Policy (HR), shall exercise command and control of EUPM at the strategic level. 3. The Civilian Operation Commander shall ensure proper and effective implementation of the Councils decisions as well as the PSCs decisions, including by issuing instructions at the strategic level as required to the Head of Mission and providing him with advice and technical support. 4. All seconded staff shall remain under the full command of the national authorities of the seconding State or EU institution concerned. National authorities shall transfer Operational Control (OPCON) of their personnel, teams and units to the Civilian Operation Commander. 5. The Civilian Operation Commander shall have overall responsibility for ensuring that the EUs duty of care is properly discharged. 6. The Civilian Operation Commander and the EUSR shall consult each other as required. Article 6 Head of Mission 1. The Head of Mission shall assume responsibility for and exercise command and control of EUPM at theatre level. 2. The Head of Mission shall exercise command and control over personnel, teams and units from contributing States as assigned by the Civilian Operation Commander together with administrative and logistic responsibility including over assets, resources and information placed at the disposal of EUPM. 3. The Head of Mission shall issue instructions to all EUPM staff for the effective conduct of EUPM in theatre, assuming its coordination and day-to-day management, and following the instructions at the strategic level of the Civilian Operation Commander. 4. The Head of Mission shall be responsible for the implementation of EUPMs budget. For this purpose, the Head of Mission shall sign a contract with the Commission. 5. The Head of Mission shall be responsible for disciplinary control over the staff. For seconded staff, disciplinary action shall be exercised by the national or EU authority concerned. 6. The Head of Mission shall represent EUPM in the operations area and shall ensure its appropriate visibility. 7. The Head of Mission shall coordinate, as appropriate, with other EU actors on the ground. The Head of Mission shall, without prejudice to the chain of command, receive local political guidance from the EUSR. Article 7 EUPM Staff 1. The numbers and competence of EUPM staff shall be consistent with the mission statement set out in Article 2, the mission key tasks set out in Article 3 and the structure set out in Article 4. 2. EUPM shall consist primarily of staff seconded by Member States or EU institutions. Each Member State or EU institution shall bear the costs related to any of the staff seconded by it, including travel expenses to and from the place of deployment, salaries, medical coverage and allowances other than applicable daily allowances, as well as hardship and risk allowances. 3. International civilian staff and local staff may also be recruited by EUPM, as required, on a contractual basis, if the functions required are not provided by personnel seconded by Member States. Exceptionally, in duly justified cases, where no qualified applications from Member States are available, nationals from participating third States may be recruited on a contractual basis, as appropriate. 4. All staff shall abide by the Mission-specific minimum security operating standards and the Mission security plan supporting the EU field security policy. As regards the protection of EU classified information with which staff are entrusted in the course of their duties, all staff shall respect the security principles and minimum standards established by the Council Decision 2001/264/EC of 19 March 2001 adopting Councils security regulations (3) (hereinafter referred to as Councils Security Regulations). Article 8 Status of Mission and EUPM staff 1. The necessary arrangements shall be made regarding the continuation of the Agreement between the EU and BiH of 4 October 2002 on the activities of EUPM in BiH for the duration of EUPM. 2. The State or EU institution having seconded a staff member shall be responsible for answering any claims linked to the secondment, from or concerning the staff member. The State or EU institution in question shall be responsible for bringing any action against the seconded person. 3. The conditions of employment and the rights and obligations of international and local civilian staff shall be laid down in the contracts between the Head of Mission and the staff member. Article 9 Chain of command 1. EUPM shall have a unified chain of command, as a crisis management operation. 2. Under the responsibility of the Council, the PSC shall exercise political control and strategic direction of EUPM. 3. The Civilian Operation Commander, under the political control and strategic direction of the PSC and the overall authority of the HR, shall be the commander of EUPM at the strategic level and, as such, shall issue instructions to the Head of Mission and provide him with advice and technical support. 4. The Civilian Operation Commander shall report to the Council through the HR. 5. The Head of Mission shall exercise command and control of EUPM at theatre level and shall be directly responsible to the Civilian Operation Commander. Article 10 Political control and strategic direction 1. The PSC shall exercise, under the responsibility of the Council, political control and strategic direction of EUPM. The Council hereby authorises the PSC to take the relevant decisions in accordance with the third paragraph of Article 38 of the Treaty. This authorisation shall include the powers to appoint a Head of Mission, upon a proposal of the HR, and to amend the CONOPS and the OPLAN. The powers of decision with respect to the objectives and termination of EUPM shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall receive, on a regular basis and as required, reports by the Civilian Operation Commander and the Head of Mission on issues within their areas of responsibility. Article 11 Participation of third States 1. Without prejudice to the decision-making autonomy of the Union and its single institutional framework, third States may be invited to contribute to EUPM, provided that they bear the cost of the staff seconded by them, including salaries, all risk insurance cover, daily subsistence allowances and travel expenses to and from BiH, and that they contribute to the running costs of EUPM, as appropriate. 2. Third States contributing to EUPM shall have the same rights and obligations in terms of day-to-day management of EUPM as Member States. 3. The Council hereby authorises the PSC to take the relevant decisions on acceptance of the proposed contributions and to establish a Committee of Contributors. 4. Detailed arrangements regarding the participation of third States shall be covered by agreements concluded in accordance with Article 37 of the Treaty. The HR may negotiate such agreements. Where the EU and a third State conclude an agreement establishing a framework for the participation of that third State in EU crisis-management operations, the provisions of that agreement shall apply in the context of the Mission. Article 12 Financial arrangements 1. The financial reference amount for the year 2010 to cover the expenditure related to EUPM shall be EUR 14 100 000. 2. All expenditure shall be managed in accordance with the Community rules and procedures applicable to the general budget of the European Union. In accordance with the Financial Regulation, the Head of Mission may conclude technical arrangements with Member States, participating third States, and other international actors regarding the provision of equipment, services and premises to EUPM. The Head of Mission shall be responsible for the management of a warehouse stocking used equipment that may also be used to respond to urgent requirements in ESDP deployments. Nationals of participating third States and host country nationals shall be allowed to tender for contracts. 3. The Head of Mission shall report fully to, and be supervised by, the Commission regarding the activities undertaken in the framework of his contract. 4. The financial arrangements shall respect the operational requirements of EUPM, including compatibility of equipment and interoperability of its teams. 5. The expenditure related to EUPM shall be eligible as of 1 January 2010. Article 13 Security 1. The Civilian Operation Commander shall direct the Head of Missions planning of security measures and ensure their proper and effective implementation for EUPM in accordance with Articles 5 and 9, in coordination with the Security Office of the General Secretariat of the Council. 2. The Head of Mission shall be responsible for the security of EUPM and for ensuring compliance with minimum security requirements applicable to EUPM, in line with the policy of the EU on the security of personnel deployed outside the EU in an operational capacity under Title V of the Treaty, and its supporting instruments. 3. The Head of Mission shall be assisted by a Senior Mission Security Officer (SMSO), who will report to the Head of Mission and also maintain a close functional relationship with the Security Office of the General Secretariat of the Council. 4. The Head of Mission shall appoint Area Security Officers in the four regional offices, who, under the authority of the SMSO, shall be responsible for the day-to-day management of all security aspects of the respective EUPM elements. 5. EUPM staff shall undergo mandatory security training before taking up their duties, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the SMSO. Article 14 Coordination 1. Without prejudice to the chain of command, the Head of Mission shall act in close coordination with the EU delegation in BiH to ensure consistency of EU action in support of BiH. 2. The Head of Mission shall coordinate closely with the EU Heads of Missions in BiH. 3. The Head of Mission shall cooperate with the other international actors present in the country, in particular OSCE, the Council of Europe and with the International Criminal Investigation Training Assistance Programme (ICITAP). Article 15 Release of classified information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of EUPM, EU classified information and documents up to RESTREINT UE level generated for the purposes of EUPM, in accordance with the Councils Security Regulations. 2. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information and documents up to RESTREINT UE level which are generated for the purposes of EUPM, in accordance with the Councils Security Regulations. In all other cases, such information and documents shall be released to the host State in accordance with the appropriate procedures for cooperation by the host State with the EU. 3. The HR shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to EUPM and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Councils Rules of Procedure (4). Article 16 Review A six-monthly review process, in accordance with the assessment criteria set out in the CONOPS and the OPLAN shall enable adjustments to be made to EUPMs activities, as necessary. Article 17 Watch-Keeping Capability The Watch-Keeping Capability shall be activated for EUPM. Article 18 Entry into force and duration This Decision shall enter into force on the date of its adoption. It shall apply from 1 January 2010 until 31 December 2011. The budget for 2011 shall be decided upon separately by the Council. Article 19 Publication 1. This Decision shall be published in the Official Journal of the European Union. 2. Decisions of the PSC pursuant to Article 10(1) regarding the appointment of the Head of Mission shall also be published in the Official Journal of the European Union. Done at Brussels, 8 December 2009. For the Council The President C. BILDT (1) OJ L 303, 21.11.2007, p. 40. (2) OJ L 70, 13.3.2002, p. 1. (3) OJ L 101, 11.4.2001, p. 1. (4) Council Decision 2006/683/EC, Euratom of 15 September 2006 adopting the Councils Rules of Procedure (OJ L 285, 16.10.2006, p. 47).